In a negligence action to recover damages for personal injuries, defendant Consolidated Edison Company of New York, Inc., appeals from an order of the Supreme Court, Kings County, entered May 14, 1965, which, on plaintiff’s motion, (1) removed the action from the Civil Court of the City of New York, Kings County, to the Supreme Court, Kings County, (2) increased the ad damnum clause and (3) permitted plaintiff to serve an amended bill of particulars. Order reversed, without costs, and motion denied. The granting of the motion was an improvident exercise of discretion.
Beldoek, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur.